Matter of Alexa V. (Antonio V.) (2015 NY Slip Op 06157)





Matter of Alexa V. (Antonio V.)


2015 NY Slip Op 06157


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2013-09106
 (Docket Nos. N-196-10/11A, N-197-10/11A)

[*1]In the Matter of Alexa. (Anonymous). Orange County Department of Social Services, respondent; 
andAntonio . (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Tristan V. (Anonymous). Orange County Department of Social Services, respondent;Antonio . (Anonymous), appellant. (Proceeding No. 2)


Richard Lentino, Middletown, N.Y., for appellant.
Langdon C. Chapman, County Attorney, Goshen, N.Y., for respondent.
Warren S. Hecht, Forest Hills, N.Y., attorney for the children.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Orange County (Debra J. Kiedaisch, J.), entered September 11, 2013. The order of disposition, upon an order of fact-finding of that court entered March 10, 2011, finding that the father neglected the subject children, inter alia, discharged the subject children from their placement in the care of the Commissioner of Social Services of Orange County to the custody of the mother and awarded therapeutic visitation to the father.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Contrary to the father's contention, his appeal from the order of disposition does not bring up for review the order of fact-finding, which was entered upon his consent, since " no appeal lies from an order entered on the consent of the appealing party'" (Matter of Abigail R., 125 AD3d 780, 781, quoting Matter of Lemar H., 52 AD3d 602, 603; see Matter of Shaliyah P. [Eddie P.], 90 AD3d 1054, 1055; Matter of Mary UU. [Michael UU.- Marie VV.], 70 AD3d 1227, 1228).
The petitioner met its burden of establishing, by a preponderance of the evidence, that the goal of discharge of the subject children to the custody of the mother was in the children's best interests (see Matter of Acension C.L. [Jesate J.], 96 AD3d 1059, 1059-1060; Matter of Amber B., 50 AD3d 1028, 1029). The Family Court's determination to effectuate the permanency goal by discharging the children to the custody of the mother had a sound and substantial basis in the record (see Matter of Isaiah T.F.-C. [Charisse F.-D'Juan C.], 123 AD3d 1125, 1125).
MASTRO, J.P., LEVENTHAL, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court